              Case 1:19-cv-07385-KPF Document 18 Filed 09/13/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

DINO ANTOLINI,

                                  Plaintiff,                          Case No.: 1:19-cv-07385
   vs.

N CORPORATION, NICHOLAS S. PRITZKER,
SHIYANG HUI and TIPSY SHANGHAI
RESTAURANT MANAGEMENT INC.,


                       Defendants.
   - - - - - - - - - - - - - - - - - x
       PLAINTIFF’S RESPONSE/ANSWER TO DEFENDANTS’ COUNTERCLAIM

         Plaintiff, DINO ANTOLINI, through undersigned counsel, hereby files his Response/Answer

to Defendants N CORPORATION, NICHOLAS S. PRITZKER, SHIYANG HUI and TIPSY

SHANGHAI RESTAURANT MANAGEMENT INC., Answer to Complaint with Counterclaim,

(hereinafter the "Counterclaim"), and herein says:

         1.      All claims and/or allegations against Plaintiff, under the heading

         “AFFIRMATIVE DEFENSE WITH COUNTERCLAIM", hereby denied, baseless, and

         fully disputed. In fact, Defendants provide no evidence whatsoever to support their

         baseless, meritless and spurious allegations therein.

         2.      WHEREFORE, the Plaintiff hereby, once again, demands judgment against

                  Defendants and requests the following injunctive and declaratory relief:

 A.       The Court declare that the subject property and Subject Facility owned, operated, leased,

          controlled and/or administered by the Defendants are violative of the ADA, the New York

          City Human Rights Law, and of the New York State Human Rights Law;

 B.       The Court enter an order requiring the Defendants to alter their facilities and amenities to

          make them accessible to and usable by individuals with disabilities to the full extent required

          by the Title III of the ADA and by NYCHRL, and the NYSHRL;
         Case 1:19-cv-07385-KPF Document 18 Filed 09/13/19 Page 2 of 3



C.   The Court enter an order directing the Defendants to evaluate and neutralize their policies,

     practices and procedures toward persons with disabilities, for such reasonable time so as to

     allow the Defendants to undertake and complete corrective procedures to the Subject Facility;

D.   The Court award reasonable attorney’s fees, all costs (including, but not limited to court costs

     and expert fees), damages, and other expenses of suit, to Plaintiff; and

E.   The Court award such other and further relief as it may deem necessary, just and proper; and

F.   The Court deny the Defendants’ Counterclaim, as well as the Defendants requests therein,

     including for attorney’s fees and/or costs.

     Dated: Syosset, New York
            September 13, 2019




                                CERTIFICATE OF SERVICE

     I hereby certify that on September 13th, 2019 I electronically filed the foregoing
     document with the Clerk of Court using CM/ECF. I also certify that the foregoing
     document is being served this day on all counsel of record, corporations, or pro se
     parties identified on the Service List in the manner specified, either via transmission
     of Notices of Electronic Filing generated by CM/ECF or via U.S. mail for those
     counsel or parties who are not authorized to receive electronically Notices of
     Electronic Filing.



                                                                  S/S
                                                     Stuart H. Finkelstein, Esq.
                                                     FINKELSTEIN LAW GROUP, PLLC
                                                     Attorney for Plaintiff
                                                     338 Jericho Turnpike
                                                     Syosset, New York 11791
                                                     (718) 261-4900
Case 1:19-cv-07385-KPF Document 18 Filed 09/13/19 Page 3 of 3
